DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Claim Objections
Claims 1-10 are objected to because of informalities.  These informalities appear to be caused by the translation to English.  Appropriate correction is required.  
Suggested amended claims are later presented herein for Applicant’s convenience.
Claim 1
The term “traveling” (instead of travelling) is the preferred spelling in the U.S.
The “reactor core” should be “nuclear reactor core” to avoid any confusion with other types of reactors. 
The “new reactor” should be simplified to “reactor” to avoid any confusion with a different reactor.
The phrase “during assembly” is not needed since the claim is an apparatus claim.
The “front part” should be complete by referring to the “front part of the module”. 
	The “rear portion thereof” should be “rear of the module” to avoid any confusion.
The “rear end” should be “rear part” to have consistency with “front part”.
The claim initially refers to “new fuel modules” (plural) then later refers to “the new fuel module” (singular).  Thus, in order to provide consistency, it is suggested that: “enable the new fuel module” be changed to “enable at least one of the new fuel modules”; “the new fuel module sequentially“ be changed to “the new fuel modules sequentially”; “after the new fuel module is subjected” be changed to “after a first new fuel module of the new fuel modules is subjected”; and “the new fuel module experiences a sufficient amount” be changed to “the first new fuel module experiences an amount”.
The “neutrons absorbed thereby, so as to promote nuclear conversion in the new fuel module on one side” should be “neutrons absorbed by the critical fuel module, so as to promote nuclear conversion in the first new fuel module on one side of the first new fuel module” to avoid any confusion with the other modules.
Claim 2, 9, and 10
Claim 1 is directed to apparatus features, not method features.  Thus, these dependent claims are objected to because they do not further limit the apparatus structure of claim 1. Again, the objectionable claim language appears to be the result of the translation to English.  Note the below suggested claims.

Objection to the Abstract
The Abstract is objected to because it exceeds 150 words.
The Abstract is also objected to because it includes an confusing long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).
Suggested Claims
The following are clean versions of suggested amended claims 1-2 and 9-10.
Claim 1. (suggested) A travelling wave reactor for a space exploration, 
wherein a nuclear reactor core of the travelling wave reactor is separated into several modules in a travelling wave direction; 
the reactor is sequentially provided with a starting source module and a plurality of new fuel modules at zero burnup; 
all the modules are coaxially assembled in the travelling wave direction by assembling parts, and 
each module further comprises a heat pipe; 
the heat pipe (9) in each module is 
positioned at a front part of the module,
extends out of a rear part of the module, and
sequentially passes through all the modules positioned rear of the module;
the starting source module is used for emitting neutron flow to enable at least one of the new fuel modules to reach nuclear criticality, and to continue to form a critical travelling wave; 
after a period of time of burn-up, the reactor core of the travelling wave reactor is provided with the starting source module, a spent fuel module, a critical fuel module, and the new fuel modules sequentially in the travelling wave direction; and 
the spent fuel module is generated after a first new fuel module of the new fuel modules is subjected to a critical nuclear reaction, 
a certain amount of fissile nuclide is generated after the first new fuel module experiences an amount of nuclear conversion reactions, so as to enter a nuclear criticality state, 
and in the state, a number of neutrons released by the critical fuel module by nuclear fission reaction exceeds a number of neutrons absorbed by the critical fuel module, so as to promote nuclear conversion in the first new fuel module on one side of the first new fuel module.
Claim 2. (suggested) The travelling wave reactor for a space exploration according to claim 1, wherein the reactor is configured to allow all the modules to be transported from land to space, and then have the travelling wave reactor assembled in space.
Claim 9. (suggested) The travelling wave reactor for a space exploration according to claim 1, wherein the reactor is configured to allow the travelling wave reactor to be used as a power source for space exploration, and to allow a specific application mode to be followed: 	
firstly, a set number of starting source module and new fuel modules of the travelling wave reactor are launched to a preset position of the space; 
then, the new fuel modules are sequentially and axially connected by the assembling parts to form a new fuel module group; and 
finally, the starting source module is mounted at a head end of the new fuel module group by the assembling parts, and 
a heat pipe extending out of an end part is connected to a thermoelectric conversion device, 
then start the travelling wave reactor to burn.
Claim 10. (suggested) The travelling wave reactor for a space exploration according to claim 9, wherein 
when the travelling wave reactor operates, spent fuel is continuously accumulated at a rear portion of the travelling wave direction to form spent fuel modules, and 
on the premise of ensuring a criticality of the reactor core by nuclear physics calculation, the reactor is configured to allow the starting source module and part of the spent fuel modules to be separated from the travelling wave reactor and discarded.

Conclusion
This application is in condition for allowance except for the noted formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program.  In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application.  To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646